 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDRalston Purina CompanyandAmerican Federation ofGrain Millers,Local Union 256,AFL-CIO. Case9-CA-6680June 22, 1973DECISION AND ORDEROn January 17, 1973, Administrative Law JudgeRamey Donavan issued the attached Decision in thisproceeding. Thereafter, the Union filed exceptionsand a supporting brief, and Respondent filed a briefsupporting the Administrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed inits entirety.MEMBERS FANNING AND JENKINS, dissenting:For the reasons stated in the dissenting opinion inOttawa Silica, supra,andInter Collegiate Press, et al.,199 NLRB No. 35, we would find that Respondentviolated Section 8(a)(1) and (3) of the Act by lockingout unit employees and, thereafter, operating its plantwith nonunit employees and supervisors from Decem-ber 6, 1971, through January 2, 1972.Although Respondent contends it had reasonableapprehension of a strike, the Union had assured Re-1Since we have indicated,inOttawaSilica Company,197 NLRB 449, ourview that an employerdoes notviolate Sec8(a)(3) or (1) of the Act by hiringtemporaryreplacements to continue operations during an otherwise lawfullockout,absent antiunion motivation which we do not find here, we do notherein rely on, nor even find materially relevant,the findingsby the Adminis-trative Law Judge as to the "offensive" or "defensive"nature of the lockoutSince we have indicatedthatwe wouldnot, in any event, followInlandTrucking Co and Wesley Melahn Co-Partners, d/b/a Oshkosh Ready-Mix Co,179 NLRB 350, enfd 440 F 2d 562 (C A. 7, 1971),we find it unnecessary toconsiderthe AdministrativeLaw Judge's treatment of that case or the use oftemporaryreplacements.ChairmanMiller joins in the result but, as setforth inhis concurringopinioninInter Collegiate Press,199 NLRB No 35,believes it is necessaryin evaluatingthe legitimacy or illegitimacy of the employer's interest inresorting to the use of temporary replacements to balance the impact of suchconduct byRespondenton possiblediscouragement of union membershipagainst the importance and the legitimacy of the objectivesof the EmployerIn his view,therefore,the analysis containedin the Administrative LawJudge'sDecision herewas both appropriate and necessary, and he wouldadopt it infullThe Chairmanagrees with his colleagues that the "offensive"or "defensive"nature ofa lockoutisnot of legal significance in measuringthe legalityof the lockout,but believes, as did the AdministrativeLaw Judgebelow,that it is appropriate to weighand analyze the totalityof the circum-stances in determining the legalityor illegality ofthe use oftemporary re-placements in any given casespondent it would be given adequate time to preparethe plant for shutdown if a strike was called,2 and, infact, no strike vote was even taken before the lockoutended.Moreover, the Administrative Law Judgefound "[t]he Company . . . chose the lockout for eco-nomic and business reasons and with the hope that itwould result in a contractualagreementas proposedby the Company." Accordingly, we are satisfied thatRespondent did not lock out the employees as protec-tion againstan imminent strike.If Respondent had closed down its plant at the timeit locked out the employees, its action would havebeen unquestionably lawful under the SupremeCourt's rationale inAmerican Ship Building Co. v.N.L.R.B.,380 U.S. 300 (1965). In thatcase, the Courtheld that "an employer violates neitherSection 8(a)(1)nor Section 8(a)(3) when, after a bargaining impassehas been reached, he temporarily shuts down his plantand lays off his employees for the sole purpose ofbringing economic pressure to bear in support of hislegitimatebargaining position." In the instant case,however, Respondent continued to operate by replac-ing the locked out employees with supervisors andoffice personnel in an effort to pressure the Union toacquiesce to the contractual agreement proposed bythe Company. The Supreme Court has never sanc-tioned the use of temporary replacements when theemployer has engaged in an "offensive" lockout. Asstated inthe dissents inOttawa Silica, supra,andInterCollegiate Press, supra,we regardBrown Food Stores 3as a special case involving a defensive response topreserve the integrity of a multiemployer bargainingunit which was threatened by a whipsaw strike. InAmerican Ship Building, supra,handed down the sameday asBrown Food Stores,the Court explicitly stated"we intimateno view whatsoever as to the [legal] con-sequences which would follow had the employer re-placed its employees with permanent ... or eventemporary replacements."However,theSupremeCourtdeniedtheEmployer's petition for certiorari inInland Trucking,supra,in which the Court of Appeals for the SeventhCircuit Stated:We conclude that the bargaining lockout, whichwas held inAmerican Shipnot to be inconsistentwith protected employee rights, does become soif the employer does not shut down, but contin-ues operations with temporary replacements.Such lockout forecloses the employees' opportu-nity to earn without surrendering the corres-ponding opportunity of the Employer.As the opinions inOttawa SilicaandInter Collegiate2TheAdministrativeLaw Judgefound "[tihis plant was not as vulnerableas are plants in some industries to sudden strikes or strikes on relatively shortnoticeWe do notbelieve thatthe Companyconsidered thatby early Decem-ber a strike was imminent in the sense that it was about to occur immedi-ately "JN L R Bv Brown, etal, d/b/a Brown Food Stores,380 U S. 278 (1965)204 NLRB No. 43 RALSTON PURINA COMPANY367Pressclearly indicate, along with Chairman Miller, weconstitute a Board majority for the proposition thatthe circuit court's decision inInland Truckingsetsforth the tests for determining the legal propriety ofa lockout and concomitant operation with replace-ments.Members Kennedy and Penello, inOttawa Silica,state that they do not ". . . perceive anything in thelanguage of the Supreme Court inBrown Food Storesto the effect that continued operation by use of theEmployer's own nonunit personnel is to be treateddifferently from the use of newly hired temporaryreplacements."We agree but find the use of eithertype of replacement equally repugnant to the Act. Aswe stated in our dissent inOttawa Silica,". . . it isclear that the coercive impact on the locked out em-ployees and the advantage to Respondent of contin-ued operation would be just as great regardless ofwhether the temporary replacements are drawn fromRespondent's plants or outside sources." By hiringreplacements, Respondent discriminated by selectingemployees who will work under the terms and condi-tions it has imposed while refusing to employ thoseemployees who are attempting to engage in the pro-tected and concerted activity of bargaining for a morefavorable contract. Because they have refused to ac-quiesce to Respondent's terms, the unit employees areforced into a "one-way" work stoppage. Due to noaction of their own, work stops for the unit employees,while the Employer is able to maintain production byemploying replacements.Whatever the compositionof these replacements, the net effect and impact onthe unit employees is the same: other employees per-form their work and receive their pay only becausethey would not accede to the Employer's terms.Not only is the hiring of nonunit in-plant personnelequally as inimical to employee rights as the hiring ofoutside employees, but it indicates a lack of substan-tial business justification for the lockout. Respondentis foreclosed from contending it would be unable tomaintain production in event of a strike as it is appar-ent that the same nonunit employees who continuedproduction during the lockout could as easily havemaintained production during a strike. Even if the testof business justification is applied, it is evident thatRespondent has not succeeded in presenting evidenceof legitimate and substantial business justification forits continued operation during the lockout.As we believe that Respondent's conduct was in-herently destructive of protected employee rights andthat, in any event, Respondent lacked a legitimateand substantial business justification for its conduct,we would find that Respondent violated the Act.DECISIONRAMEY DONOVAN, Administrative Law Judge: The chargewas filed on December20, 1971, by AmericanFederationof Grain Millers,Local Union 256, AFL-CIO,herein theUnion,against Ralston PurinaCompany,herein the Re-spondent, the Company, or the Employer.The complaintissued under dateof February 14, 1972,and alleged viola-tions of Section 8(a)(1) and(3) of the Actin that Respon-dent discriminated against its employees by locking themout while Respondent continued to operate and to performthe work ofthe locked-out employeeswithsupervisory andoffice personnel.Respondent's answer denies the commis-sion of the alleged unfair labor practices and alleges as anaffirmative defense that the lockout took place during thecontract negotiations and after an impasse and thatRespondent's sole purpose in conducting the lockout was toexert economic pressure in support of its bargaining posi-tion.The case was tried in Cincinnati,Ohio,on September20-22, 1972.'FINDINGS ANDCONCLUSIONSIJURISDICTIONRespondent is a Missouri corporation and is engaged inthe manufacture and sale of animal and human foods at itsCincinnati, Ohio, plant.During the past 12 months, a representative period, Re-spondent had a direct outflow of products, in interstatecommerce, valued in excess of $50,000, which it sold andshipped directly from its Cincinnati, Ohio, plant, to pointsoutside the State of Ohio.Respondent is an employer engaged in interstate com-merce within the meaning of the Act.The Union is a labor organization within the meaning ofthe Act.IITHEALLEGED UNFAIR LABOR PRACTICESThe Union has been the collective-bargaining agent oftheproductionandmaintenanceemployeesatRespondent's Sharonville, Ohio, plant, which is also re-ferred to as the Cincinnati plant, since November 1959.From that date the parties have had a succession of 2-yearcollective-bargaining contracts. The contract that is rele-vant to the instant case was for the period November 13,1969, to November 13, 1971. The production and mainte-nance unit employees at the Plant number approximately250. The total of all supervisory employees, plus office-clerical employees, is approximately 62.Hoese has been vice president of the American Federa-tion of Grain Millers since January 1959 and, additionally,assistant to the president since August 1971. As vice presi-dent,Hoese's duties have included the servicing of theFederation's local unions in Michigan, Ohio, Indiana, andthe Chicago, Illinois, area. He had serviced the Sharonvillelocal since its inception in 1959. Hoese testified that since1959 there had been three strikes at the Sharonville plant,all relatively recent, and all referred to as "wildcat."OneRespondent's motion to correct the record is unopposed and is grantedZA "wildcat"strikeis commonly a cessation of work without formal unionapproval or not pursuant to the union constitution or rules and the inceptionof which wasnot initiatedor sponsored by the union or where the workcessationwas engaged in by some or many employees on their own initiative 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch strike was in 1968 and two occurred in 1969. Hoesestated that the 1969 strike was relative to contract aspira-tions, evidently a reference to the terms desired in the 1969-71 contract then being negotiated.' In this connectionHoese testified that, in 1969, the Unionin itscontract nego-tiations at Sharonville was trying "to get more money thanBattle Creek was going to get" and that this wage issue wasa reason for the 1969 strike. The witness further testified:Q. . . . Mr. Hoese,isn't italso a fact that it hasconsistently been the position of this Union that thewages paid here in Cincinnati [Sharonville] shouldequal those being paid at Battle Creek?A. Yes, sir.Q. And that has consistently been an objective ofnegotiating committees during each contract negotia-tion here at Cincinnati [Sharonville]?A. That is right.B. The Events of 1971 and 1972By letter of September 6, 1971, from Langford, presidentof Local 256, the Company was given notice of terminationof the existing contract on November 13, 1971, pursuant tothe terms of that contract. On October 12, 1971, the Uniongave the Company a list of 50 proposed contract changes.The first contract negotiating session was held on Octo-ber 28, 1971. The union group or committee consisted ofKunz, an International representative of the Union; Lang-ford, president of the Local; Hardwick,Bales,and Daniels,vice president, financial secretary, and recording secretary,respectively, of the local.' Kunz was the chief spokesman forthe Union. As an International representative, Kunz was anemployee of the International Union, the Federation. Hehad not previously participated in negotiations at the Shar-onville plant. The local negotiating committee, which par-ticipatedwithKunz in the negotiations, consisted ofSharonville plant employees holding office in Local 256 asdescribed above. The company negotiators were headed byMcIver as chief spokesman. Other company representativesin the negotiations were Lowe, an attorney in theCompany's labor relations department; Seymour, plantmanager at Sharonville; Bellchamber, productionmanagerfor the Company's Eastern plants, grocery division; andMaile, personnel manager.6On October 28, 1971, the parties discussed the Union's 50proposals for changes in the contract. During thesession,3McIver, the Company's assistant director of labor relations, testified thatthere had been two or three wildcat strikes at Sharonville and that the 1969episode or episodes were in connection with the contract negotiations in thatyear Both McIver and Hoese stated that the 1969 wildcat strike lasted about2 weeks4 The reference is to the Company's plant at Battle Creek, Michigan, wherethe employees are represented by another local of the Federation Otherplants of the Company where the Federation represents the employees areat Shreveport, Louisiana, and Lafayette, Indiana5Employee Deatherage joined the union committee on November 10.1971Vice president of the Federation, Hoese, entered the negotiations onDecember 2, 1971, and became the union spokesman soon after6 The witness who described the negotiating sessions were Kunz, McIver,and Hoese The latter did not participate until December 2, 1971 Deatheragealso gave testimony regarding certain aspects of the sessions On the whole,there are not too many conflicts in the descriptions of the negotiations.McIver stated that the proposals were conflicting and con-fusing and that he could not understand them all. There wasno agreement on any of the union proposals. The Unionsaid that before the next meeting it would clarify its propos-als and record them. Kunz, when asked at the hearing aboutany particular items that were discussed on October 28,stated that he brought up the differences between the com-pany wages at Battle Creek and at Sharonville. The Union'sposition on this matter, as described by Kunz, was ratherdefinitive.As testified by Kunz,I stated our position that we wanted equalization withthe Battle Creek plant in the wages, and in our insur-ance and hospital benefits, S and A benefits [Sicknessand Accident provisions in the contract]Both parties were aware that equalization between Sharon-ville and Battle Creek as to wages and certain other benefitswould entail a Sharonville contract hourly increases of 80cents.7The next meeting was on November 9, 1971. The Unionpresented to the Company a revised set of its proposals.These 60 proposals were in longhand and covered 10 pagesof legal-sized yellow paper. They were geared to articles andprovisions of the old contract and they constituted proposedrevisions and changes in such provisions.8For the most part, the union proposals were calculated toincrease existing benefits for employees, such as 12 paidholidays instead of 10 or to increase vacation rights andperiods, as well as to change the various working conditions.On wages, the union proposal stated, "Substantial WageIncrease.Wages be made equal with Battle Creek, Mich."Since there were so many proposals,it isdifficult to char-acterizethem by an all-embracing term. On their face, atleast, some of the proposals appear to be relatively minorwhile, others, if seriously pursued, would be of a majornature.For instance, the old contractin itsfirst sectionprovided that the Company pledged itself to give its em-ployees "considerate and courteous treatment;" one of thewritten unionproposals was to substitute the word "fair" for"considerate" so that the Company would be pledged torender "fair and courteous treatment" to its employees. Theold contract specified 8 hours as a day's work and 40 hoursas a week's work, with overtime geared to the foregoing.One of the union proposals would change the workweek to30 hours and the day's work to 6 hours and this would of7 In October 1971, it would have entailed a40-cent-per-hour increase tobringSharonville employees on a par with those at Battle Creek However,Battle Creek was scheduled, apparently by existing contract,to receive anadditional 40-cent increaseon December 1, 1971 Therefore, the Sharonvillecontract thatwas under negotiation for the period after November 13, 1971,when the old contract would expire, would have to containan 80-cent in-crease toequate with Battle Creek for 1971-72 or 1971-738 The parties had a history of approximately 12 years of collectivebargain-ing and a seriesof contracts The expiring 1969-71 contract which,in effect,they were nowrenegotiating,has many indicia of a mature collective-bar-gaining situationWithout being a value judgment,this is anappraisal thatthe parties were past the stage of being at the barricades, the primitive stageof employer-union relationsFor instance, the 1969-71 contract contained aunion-security clause requiring membership in the Union as a condition ofemployment, there was also a checkoff provision whereby the Companychecked off union dues from the pay of employees and remitted it to theUnion,there wasa grievance procedure ending in binding arbitration, andthere wasa no-strikeclause The continuationof all theseprovisions in anynew contract was assumedby both parties although the Company and alsothe Union had proposed some procedural changes inthe grievance proce-dure RALSTON PURINA COMPANY369course affect overtime pay .9 With some 60 proposals of awidely varying nature, it is apparent that not all of thememerge from the give and take of negotiations as vital andnecessary prerequisites to any contractual agreement in theminds of the parties.In describing the November 9 meeting, Kunz stated:At the session we discussed again at length the differ-ence between the Ralston Purina plant in Battle Creekand in Sharonville, emphasizing the wages, hospitaliza-tion, the S and A and life insurance.Kunz also stated that at that session the parties discussedvarious other proposals of the Union, such as shortening theprobationary period for new employees; changing the startof the workweek from 7 a.m., Monday, to II p.m. Sunday;and so forth. One of the union proposals that was discussedwas the Union's desire or claim to represent boilerroom andsupply employees.10As Kunz testified: "And we arrived at no agreements.... In fact we arrived at no agreements that day."The partiesmet againon November 10. As briefly de-scribed by Kunz:.we again discussed our proposals." We also dis-cussed a little bit on the Company's problems with thegrievance procedure.12On November 11, the parties again met. Kunz states thatthey discussed the Battle Creek and Sharonville differencesin wages and related matters and the Union said that "wewanted equalization" with Battle Creek "in all phases of thewages, health and welfare, S and A, hospitalization andinsurance. The Company said that they weren't about tobring us equal to Battle Creek." The parties discussed thePresident's wage-price freeze policy that had gone into ef-fect on August 15, 1971. McIver said that it was to theadvantage of both sides to reach agreement on a contractbefore November 13 when Phase I of the aforementionedgovernment policy was due to expire and before Phase II onNovember 14. McIver mentioned and the Unionwas awarethat some wages in the industry and in other industries hadbeen agreed upon in amounts of 7 1/2- and 8-percent in-creases.The parties discussed other proposals that the Union hadmade in writing to the Company as previously described.The Company refused to agree to change the probationaryperiod; to change the start of the workweek; or to changethe shift differentials. The parties discussed the fact, knownto both of them, that at the Company's Lafayette plant awage increase in excess of 5 1/2 percent had been grantedto the Union. Also, in Kunz' words, "we discussed othermattersthat were in our proposals but we arrived at nosubstantial agreements. . . . There was some nonmoneyitems proposals that we talked about and agreed upon."13After the meeting on November 11, McIver telephonedKunz that evening and came to the latter's room. McIvertold Kunz that at the negotiating meeting Kunz might havereceived the impression that the Company was prepared tooffer a 7 1/2- or 8-percent wage increase. Kunz said he hadsuch an impression. McIver said that he had come to tellKunz that such was not the fact because McIver had justtalked with the Company's main (corporate) office in St.Louis and he had been told that the Company's policy"from this point on was going to be 5-1/2 percent and thatwill be the tops."14 Kunz mentioned that at the Shreveportplant a 9-percent increase had been granted. McIver repeat-ed that from now on the Company's policy was that a 5.5wage increase was tops.15 However, McIver asked Kunzwhether the Union would have agreed to an 8-percent wageincrease if the Company had offered it. Kunz replied that8 percent, in his opinion, would have been rejected. McIversaid that it did not really matter because the Company'sposition was now that the wage increase has to be no morethan 5.5 percent. Kunz testified that he, Kunz, respondedthat the Union and its members "weren't prepared to accept5 1/2 percent and that the Committee would turn it down,and it might be possible that we would have a strike at theplant."At this November I 1 meeting the Company also gave theUnion a copy of a document entitled "Improvements in thePurina Health Plan" that it proposed or intended to placein effect.16 At the end of the meeting the Union told thecompany representative that it believed that a Federal med-iator should be brought into the next meeting on November11.At the start of the next meeting on November 12, McIvertold the other members on the union negotiating committee13Kunz stated that on one nonmoney item agreement was reached but theUnion changed its mind thereafter and at the next meeting"itwas no longeragreed upon "14McIver testified that on the late afternoon of November It, Shobel, theCompany's director of labor relations, telephoned him from St Louis andinformed him that the Company's policy from here on would be to abide bythe Pay Board guidelines since the guidelines were now quite clear15McIver testified that when the Union raised the matter of the substantialwage increasesat the Shreveport and Lafayette plants, the Company's posi-tion was that the increases were in prior existing contracts and thereforejustified because not subject to the 5 5 guidelines of the Pay Board As amatter ofPay Board law or rule this position may be debatable but I do notundertake to decide the issueWhether the Company's position was corrector not I assume that the Pay Board polices its own rules and takes actionaccordingly No evidence on this aspect of Pay Board action or approval ordisapproval regarding other plants appears in the instant record16 Some improvements wereFor instance:Hosp.Rm. & Bd.CurrentSemi-pvt.70Hosp.Special Feesdays$150 plus75%9 This was notretained amongthe group of 2 dozen or so proposals thatthe Unionwas still urging at a later stage in the negotiations.10On itsfacethis type of proposal or claim to represent unrepresentedemployees could involverepresentation issues of unit, accretion or nonaccre-tion to theexisting unit,NLRB involvement, and so forthitOn the proposalto representthe boilerroom and supply employees, theCompany said that it would only recognize the Union forthesepeople if theUnion won anelection inthat group12The Company was unhappy about what it considered to be an inordi-natelyhigh number of grievancesfiled under the old contract and the per-centage thereof thathad to go to arbitration.of next$1,200of next $1,200Drs. visits in hosp.$4 per visit-$6 per visit-$124 max.unlimitedSurgical - in hosp.$400$600out of hosp.$400$600Ma or medicalLifetimemax.$10,000$15,000Annualmax.$ 5,000no max.Improvements90 days$150 plus 80% 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDof his conversation with Kunz the preceding night. McIverreiterated what he had told Kunz, emphasizing that theCompany's position was that the wage increase had to be 5.5percent and this was a corporate decision and McIver couldnot change it. According to Kunz, he and the union commit-tee then "told him [McIver] that we still wanted equalizationwith Battle Creek [on wages]; that we also thought ourhealth and welfare, S and A, and life insurance should bebrought in line, too." Kunz states that the parties "againdiscussed a lot of proposals" and the Union withdrew someof its demands and agreement was reached on "some non-economic items."At the November I1 meeting or possibly at both theNovember I 1 and 12 sessions, the subject of a strike arose.Kunz, as we have seen, told McIver, on the evening ofNovember 11, when the latter had told him that a 5.5 per-cent wage increase was the Company's firm top figure, thatitwas possible that there might be a strike because theUnion was not prepared to accept 5.5. The Company hadalso been informed on November I I by the Union that aunion membership meeting had been scheduled for Satur-day, November 13, the date when the old contract expired.In this context of announcement of the union meeting,Langford, president of Local 256 and a member of theUnion's negotiating committee, had stated in the negotiat-ing meetingwith the Company that "If there's no contract,we might have a strike," or, had stated that, if there was noagreement or contract reached b^ November 13, "you [theCompany] could have a strike." I According to Kunz, othermembers of the union committee also audibly spoke of thepossibility of a strike on these occasions. McIver testifiedthat Langford had said that if there was no contract therewould be no work. Deatherage, an employee who enteredthe negotiations as a union committeeman on November10, testified that, at the November I1 session, in a contextof the Union's refusal to accept what the Company wasoffering in a contract, McIver expressed company concernabout a wildcat strike. In Deatherage's words, "I believe hestated that they were afraid of a wildcat strike" and McIverreferred to two prior wildcat strikes at the plant. Deatheragestates that Kunz replied that in the event a strike vote wastaken "or a strike did occur" the Union would give theCompany 24 hours' notice so that there could be a propershut down of the plant or would give additional time if theCompany requested it. Since a wildcat strike is by definitiona strike without union authorization and presumably with-out union preknowledge, it is not clear that such an assur-ance of 24 hours' notice, by the Union, would obviateconcern about a wildcat strike. Kunz' testimony, in effect,is that, whenever the matter of a possible strike was raisedin the negotiations, he assured McIver that the Union wouldgive 24 hours' notice and more, if requested, to insure anorderly shutdown of the plant. McIver denies that such anassurance was given at the times described by Kunz orduring that period of the negotiations. While the foregoingaspect is not free from doubt, I have found Kunz to be abasically reliable witness and I am prepared to credit himthat he did give the assurance as he claims to have done.A matter that is not disputed and which is admitted by17 Both versions are in Kunz' testimony.both parties is that on November I I McIver asked theUnion to enter into a stipulation to extend the about toexpire contract for an interim period of time. The contractthat was thus sought to be extended contained a no-strikeclause. He stated to the Union that the Company felt thatthe parties should continue working during negotiations forthe new contract. McIver's credited testimony is that Lang-ford stated that there would be no extension of the contractand no work after the end of the old contract; several othermembers of the union committee commented, no exten-sions,no contract, no work. Kunz states that he believesthat Langford made a statement to the effect that if therewas no contract there might be a strike. Kunz testified thathe,Kunz, told McIver that the Union would not agree toan extensionof the contract but that "we would work on aday to day basis . . . if the Union would decide to strike wewould give the Company sufficient notice to shut the plantdown because . . . neither I or the Company knew what thepeople [the employees] were going to do. I mean neither Inor the Union [Committee] knew what the people weregoing to do...."A good portion of the meeting of November 12 was spentwith the parties being in separate rooms and with the media-tor talking to them separately and then going back and forthbetween the two. Although not an invariable hallmark, Iregard the invocation of this mediatory technique of sepa-rating the parties as some indication that they. had reacheda point of .difficulty in agreeing on further contract provi-sions by means of continued face-to-face discussion acrossthe table.On November 12, just before the lunch recess and afterlunch, the union committee received from McIver a total oftwo documents. One, a three-page typewritten documententitled "Letter of Intent" was, apparently, transmittedjustbefore lunch, and the other a one-page longhand documententitled "Employer offer" was handed over after lunch. This"Letter of Intent"statesthat during the November 1971contract negotiations the Company made the "followingsupplemental commitments" to the Union. Mention ismade of improvements in the Health Plan. Then follow twopages of detailed language regarding job bidding proce-dure; and a page devoted to provisions of a "Workmen'sCompensation Supplement." The "Employer Offer" docu-ment lists five items:1.Term 2 years November 14, 1971 to November 18,19732.Language proposal attached3.Work rules as in old contract4.WagesEffective Nov. 14, 1971-5.5% [increase]Effective Nov. 14, 1972-5.5% [increase]It is then stated that if, during the term of the contractthe guidelines of the Pay Board should change so as toallow greater wage increases than 5.5 percent, "suchincreasesup to totalincreasesof 8% each year [of thecontract] will be placed into effect automatically"5.Letter of intent dated Nov. 12, 1971Kunz testified that, when McIver handed the Union theabove document, McIver said that it provided for a 5.5 wageincreasefor each year of the contract and up to 8 percentin the second year if the Pay Boardguidelineswere changed RALSTON PURINA COMPANYto allow it. Kunzstatesthat he and the union committee hadonly glanced at the written "Employer Offer" given to themby McIver on November 12 and between that time and theunion meeting on November 13 they had not read the of-fer.18At the November 12 meeting, after the Union had re-ceived the written company offer, it informed the mediatorthat it would make a counterproposal and would give it tothe Company as soon as possible. The parties were in recess.About 2 p.m. the mediator informed the union that theCompany's representatives would have to leave about 3p.m. to catch a plane flight. Kunz said that the Union couldnot complete its counterproposal by that time. About 3:30p.m. the mediator informed the Union that the Company'srepresentatives had left for the airport. The Union said thatithad notyetcompleted its counterproposal but that itwould mail the mediator a copy.The Union's counterproposal consisted of 24 items andranged from the first two proposals for a 1-year contractand "wage equalization with Battle Creek, Mich." to item24, "Complete revision of work rules and penalties as pro-posed by the Union." Without undertaking to compare theopposite company and union positions on each of these 24counterproposals, we can briefly note that the Company'sproposal was a 2-year contract as had beenthe case in allprior contracts; on work rules the Company's November 12proposal was "work rules as in old contract;" wages equali-zation with Battle Creek had been a consistent union de-mand since the beginning of the 1971 negotiations and hadbeen firmly rejected by the Company throughout; the Com-pany had offered a 5.5-percentwage increaseand had saidthis was tops and was firm under company policy and thePay Board guidelines, albeit the Company would automati-cally grant an 8-percentincreasein each year of the contractif the Pay Board changed its guidelines. As recently as theNovember12 meetingKunz had told the Company "we stillwanted equalization with Battle Creek." Regarding the 80centsper hour that equalization would entail, Kunz statedthat on November II and 12 the Unionsaid, "why doesn'tthe Company grant us this amount and let the Pay Boardturn us [it?] down...." This was not acceptable to theCompany.As had been requested by the Company on November 12,when it submitted its contract proposal to the union com-mittee, the committee submitted the Company's proposals,includingwages, to the scheduledunion membership meet-ing on November 13. Although,inter alia,the Company hadsubmitted a complete contract document to the Union onNovember 12 this was not read or reported on at the meet-ing, according to Kunz, except for the comment that there18 It ismy opinion thatKunz misunderstoodwhatMcIver had stated orallyabout the written wage offer ofthe Company. The writtenoffer that McIvergave to the Union statedclearly thatan 8-percent increasewould becomeeffective automatically in eachyearof thecontract if Pay Board guidelinespermitted it. I perceive noreason whyMcIver while handingthe Union sucha written offer wouldhave downgraded it by sayingthat the 8 percent wouldapply to only thesecondyear of the contract This is particularlytrue since,inmy opinion, the Company was trying to put forwardwhat itconsideredto be its best foot and was endeavoring to secure union agreement on theimportant wage issue.McIverhad no reasonto believe that the Union wouldnot read the written wage offer that was given to it and that offer was 8percent for both years.371had been some changes. Kunz and the union committeerecommended rejection of the company proposals and theywere rejected at the union meeting. A motion was made andpassed that the committee continue negotiations. There wasno strike vote.Regarding Kunz' testimony that the union committeerecommended rejection of the Company's proposals at theNovember 13 meeting, he was asked:Q. [The committee recommended rejection] primar-ily because of the Company's wage offer. Didn't it?A.Well, that and some of the conditions on thehealth and welfare and the S and A. Wages was theprimary interest, however.sQ. So, then the majority of your time at this mem-bership meeting was concerned with the wages. Isn'tthat right?A. This is what the people were interested in.After November 13, McIver was notified by the mediatorthat there would be a meeting on November 22. This meet-ing was not held. Although he could not remember the date,Kunz states that the mediator, sometime after November 13and before December 2, had called him about a particularmeeting date. Kunz advised the mediator that he could notmeet on that day because he was taking his wife to thedoctor. In any event, after November 13, the parties firstmet again on December 2, 1971, at the instance of themediator.On December 2, Hoese first entered the negotiations andparticipated for the Union together with Kunz and theunion committee. The Company's team was the same.At the December 2 meeting, the 24 proposals, describedabove, that the Union had completed and had mailed to themediator after the November 13 meeting, were presented totheCompany. Kunz was the Union's spokesman untilsometime in the afternoon when Hoese took over, althoughKunz continued to participate.19 On two items the Unionagreed to go along with the Company's position and on twoof the Union's proposals the parties reached agreement. Asstated by Kunz, "and during that session that was about allthat did happen, except we got in a lot of discussion aboutequalization with Battle Creek...... On the matter of wageequalization with Battle Creek the Union said it would ac-cept a 2-year contract and would go along if the contractcontained the 5.5 wage increase each year but with agree-ment therein for a 50-cent wage increase eachyearand theCompany's agreement that it would join the Union in peti-tioning the Pay Board to allow the 50-cent increases eachyear rather than 5.5 percent.20 The Company asked for arecess.The Company came back and gave the Union awritten proposed contract. The Union was informed by the19BothKunz and Hoese testified regarding the December 2 meeting20 A 50-cent-per-year increase each year would total $I To compare theCompany's offer of a 5 5-percent increase each year with the Union's 50-centproposal per year, we have averaged the wage ratey in the expired contractThe average is $3 95 per hour The highest rate was $4 81, the lowest was$3 65 Using a round figure of $4 per hour a 5 5-percentincreasewould be22 cents on the average as compared to the Union's demand of 50 cents 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany that it was not going to offer more than the 5.5-percent wageincreaseand would not join the Union in apetition to the Pay Board.21 The Company said that thecontract proosal that it had given the Union wasits finaloffer and that if it was not accepted by midnight, Saturday,December 4, it would be withdrawn and that the employeeswould be locked out on Monday, December 6. Hoese saidthat he thought there was still room for movement in thenegotiationsand the Union wanted to continue negotia-tions.The Company did not alter its stated position. At therequest of the mediator the parties agreed to meet on De-cember 3.On December 3, when the partiesmet, Hoeseasked theCompany if its position remained the same as on December2. The Company said thatwas still itsposition and reiterat-ed its contract proposal, as a final offer, and the statementthat there would be a lockout if the Union did not agree bymidnight, December 4. Hoese said that there was still roomformovement and the parties should try to reach agree-ment. McIver asked about the Union's contract demand forgreater vacation benefits. Hoese said the Union would dropthe vacation demand if there was movement by the Compa-ny on other items. McIver said that the Company had goneas far as it could and said that under the Pay Board guide-lines the Company could not offer more than the 5.5 per-cent.Hoese said the Company and the Union couldnegotiatean increaseof more than 5.5 and then petition thePay Board to allow the higher amount. McIver said that theCompany was not willing to do this. Hoese said to McIverthat on November 11 the Company had offered 9 percentat the Shreveport plant and more at other places; and thatGeneral Mills and Pillsbury, with whom the Unionnegoti-ated, were joining the Union in petitions to the Pay Boardtoallow larger pay increases.McIver said that theCompany's situationwas not thesame as thoseother com-panies that might have had tandemarrangementsbetweenplants.McIver said that the Company felt that there was"absolutely no justification" for it going to the Pay Boardand offering increases equal to its Battle Creek plant orequal to General Mills.2Hoese was critical of the PayBoard guidelines and, in effect, said that they were notdeterminative and did not mean a thing.The meeting ended, and, by no one involved, includingthe mediator, was there any "mention of any futurenegoti-ating meetings...." 23As was known to both parties, the Union, on December2,had scheduled a membership meeting for December 4,Saturday. At the meeting, the Company's proposal of De-cember 2 and 3 was presented to the membership. Hoese,21As we have seen, the Company's offer was and remained a wage increaseof 5 5 percent each year of the contract and 8 percent each year if the PayBoard changed its guidelines to allow more than 5 522 The Shreveport plant and the Lafayette plant situations had been raisedand discussed,as we have seen, in sessions prior to December 3 and theCompany's position was that those plants involved preexisting contracts andthat the situations were therefore different from the Sharonville matter23 Hoese testified that,in a recess with the mediator during the December3meeting, theUnion said that it would accept a 45-cent increase each yearof the contract but that if the Company did not agree the Union would goback to its 50 cents and 50 cents demand There is no evidence that this45-cent proposal was conveyed to the Company or, if it was, that it was ormight have been acceptableKunz, and the union committee were present. IncludingHoese and Kunz, the committee recommended rejection ofthe proposals and the meeting so voted. At this point in theforegoing testimony of Kunz he was asked:Q. It was primarily because of the Company's wageposition, wasn't?A. That was one of the major reasons, yes.Iand Frank Hoese spoke, recommended turningdown Company's offer, it was on money but it wasn'tthe amount of money. We said the Company was refus-ing to bargain in good faith and that the Company hadmade no counterproposals.Q. Had made no what?A. No counterproposals to our 50-50 [50-cent wageincreaseeach year of the contract]; that they had stuckflatly to 5 1/2 percent. [The witness also mentionedthat the membership had been told of the Union's pro-posal that the Company jointly petition the Pay Boardto approve the 50-cent increase per year.]On December 4 about 10 a.m., the Union informed theCompany that its December 3 contract proposals had beenrejected. The Company then notified its employees in per-son and by telephone not to report to work on Monday,December 6. Employees who appeared at the plant weretold that no work had been scheduled for them.The lockout continued from December 6. There was nopicketing during the lockout. The instant charge was filedon December 20, 1971. During the lockout neither partysought, or offered, to resume contract negotiations or madecontract proposals, amended or otherwise. The Companyissued no termination notices or other personnel actionsregarding its employees. On December 21, on application ofthe locked-out employees, the State of Ohio held that theywere entitled to unemployment compensation for the weekending December 11. On December 28, the Company, ineffect, appealed this ruling.24 Final determination affirmingthe initial ruling was made between January 10, 1972, andMarch 1972.The Sharonville plant normally processed, manufactured,and shipped, before the lockout, Dog Chow, Wheat Chex,Rice Chex, Corn Chex, Sugar Chex, and Freakies. There aredifferences in the processing of these various products. Theproducts with the exception of Sugar Chex and Freakies, arealso processed, manufactured, and shipped at other plantsof the Company.Salesof Sugar Chex total about $1 million annually butthis is relatively low compared with other products of theCompany. Sugar Chex's competitive position in the cerealmarket is tight and marginal and it occupies a small percent-age in the cereal market.Freakies is a new cereal developed by Respondent. It hasbeen in the development stage since about June 1971. Spe-cially designed manufacturing equipment peculiar to thisFreakies product cost about $500,000 and was installed in24 In Ohio, unemployment compensation is based on an employer taxwhich varies according to the number and size ofclaims madeby its employ-ees RALSTON PURINA COMPANY373the Sharonville plant. Operational difficulties were encoun-tered and design or functional "bugs" caused breakdownsand other results that required correction. Marketing planswere and had to be relative to what was being attained orencountered on the plant operational level. The Freakiesprogram had reached the point where it was planned tomarket the product, beginning November 29, 1971, in twotest locations, Columbus, Ohio, and Denver, Colorado. Theplanned "pipeline" for the foregoing was to be 6,000 casesof the product by the end of November 1971.25 Principallybecause of production problems with the new Freakiesequipment and machinery, only slightly more than 2,000cases of salable Freakies were produced in November 1971.The Sharonville production and maintenance unit of em-ployees represented by the Union consisted of 250 employ-ees. The supervisory and office staff was 62 persons. Duringthe lockout no new employees were hired, temporary orotherwise. In the period of the lockout 46 of the supervisoryand office people were utilized to carry on production of thetwo products, Sugar Chex and Freakies, that only the Shar-onville plant produced.26 Corporate management, with ex-pective management staff input, had decided that the twoaforementioned products required continuity of productionat Sharonville. It was believed that Sugar Chex, because ofitsmarginal and competitive position in the market, re-quired continued viability and presence with customers, or,more concretely, that if Sugar Chex lost its visibility on suchportions of retail store shelves as its marginal position wasmaintaining, it would suffer a major or perhaps a fatalsetback in the marketing scramble of competing products.The Company also decided that the newly launched Freak-ies production and marketing program was at a point wherecontinued production was necessary and Sharonville wasthe sole plant equipped to produce this product that wasalready into its campaign for market acceptance.On Wednesday, December 29, 1971, the Company rein-stated its contract proposals that had been given to theunion on December 2-3 prior to the lockout. The Companyalso advised the Union of its intent to terminate the lockoutand that the employees could return to work on Monday,January 3, 1972. The parties met on December 29 and 30.In describing these sessions, the Union's brief to me, aptlystates that "During the ensuing two days, the parties re-mained apart on wages primarily." Both parties indicated ormade offers on the wage issue that showed some yield intheir respective positions. The Company's written offer onDecember 30, included 5.5-percent wage increases eachyear of the contract and up to 8.5 percent each year auto-matically if the Pay Board guidelines changed to allow in-creases above 5.5 percent. The Union proposed an11-percent increase each year with 5.5 being placed in effectimmediately and with an appeal to the Pay Board for allow-ance of the balance. No agreement was reached.On Sunday, January 2, 1972, at a union meeting, Hoese25 Server, theCompany'smanager ofinventoryand production planning,testified that the term "pipeline"covers inventories in the retail store, thechain warehouse, and the Company's warehouse. The volume as determinedby the Companywas to be 6,000 cases,based on anticipated sales, to coverthe pipeline requirements.26 The balance of the staff performed their normal duties.testified that he recommended rejection of the Company'sproposal dated December 30 and he made the recommen-dation because the proposal did not contain enough money.The meeting voted to strike and the next day, January 3, theemployees did not go to work as had been offered by theCompany. The strike and picketing commenced on Janu try3 and continued until February 23 when the parties reachedagreement on a contract. All the strikers were returned towork when the dispute ended.On January 12, 1972, a letter signed by Seymour, theSharonville plant manager, was sent to all employees. Theletter stated that the labor dispute "has already cost theaverage employee over $1,000 in lost wages, and unless thematter is settled soon, more serious and lasting conse-quences may result which could adversely affect all employ-ees." The history of the negotiations, as described, includedthe Company's wage offer of November 13, the 5.5-percentincreaseeach year, and the contingent 8 percent. Continu-ing, the letter asserts that "there was a complete impasse onthe wage issue" and "In order to prevent spoilage of in-process production in the event of a strike on short notice,the Company informed the Union that the offer would bewithdrawn if not accepted by . . . . December 4, and nowork would be scheduled for the following Monday." Theletter then set forth the most recent offer to the Union onDecember 30. The letter said that it was company policy topay fair and competitive wages and that "you and ourselvesare locked into the wage situation by government controls."The concluding note was to urge employees to have theirunion officials call a meeting so that acceptance of thecontract proposed by the Company could be voted "andstop thissenselessloss of income."On December 20, 1971, the instant International union,the Federation, had filed with the Board a petition for certi-fication at the Company's Clinton, Iowa, plant. An electionhad been scheduled by the Board for January 21, 1972, atthe Clinton plant. At Clinton the Company was opposingthe effort of the Union to obtain certifications at the plant.On January 17, 1972, the Clinton plant manager sent a letterto the Clinton employees. The letter referred to the impend-ing Board election. The letter,inter alia,listedwhat theemployees had attained at Clinton without a union; e.g.,wage rate increase of 22 1/2 percent, fringe benefits, and soforth. Then, "what does union representation mean?1.Dues initiation fees, assessments, fines... .2.Strike possibilities. The employees at the RalstonPurina Company Cincinnati [Sharonville] plant haveexperienced a work stoppage since December 3. A let-terwas sent to the employees at the Cincinnati onJanuary 12, 1972. [Then follows an excerpt from theJanuary 12 Sharonville letter. The letter has been de-scribed above.]The excerpt read:The labor dispute which has halted normal productionat the Ralston Purina plant, Sharonville, Ohio, has al-ready cost the average employee over $1,000 in lostwages, and unless the matter is settled soon, more seri-ous and lasting consequences may result. . . . [Thenext excerpt from the January 12 Sharonville letter setsforth the Company's contract wage proposal to theUnion at Sharonville.] 374DECISIONSOF NATIONALLABOR RELATIONS BOARDTheClinton letter continues and states that theGovernment's guidelinesare 5.5 percent and that the Unionat Sharonville "is seeking to coerce and force the Companyto violate the guidelines.... " The concluding position ofthe Clinton letter is, "I ask you to vote for the Company onFriday. Vote no [as to desiring the Unionas bargainingrepresentative]." 27The General Counsel and the Union contend that theClinton letter, and its reference to the Sharonvillesituationand as explicated in the quoted Sharonville letter, demon-strates that "the sole purpose of the letter was to `chill un-ionizationattheClinton,Iowaplant,and trulydemonstrates Respondent's union animus as well as its realpurpose in locking out its employees [at Sharonville] andcontinuing operations thereafter with replacements." 28 TheUnion's brief also argues that the Company "hoped that thelockout would have a dampening effect on the Clinton em-ployees' enthusiasm for the Union" and that "it is reason-able to infer that the lockout was motivated by the desireto use the lockout for that purpose."Concededly, it is very difficult to argue convincingly thatthe Company announced an intention to lock out the Shar-onvilleemployeesunlesstheUnion accepted theCompany's contract proposals and did lock them out whenthe proposals were rejected, all in order to chill a unionorganization drive at Clinton. The union petition at Clintonwas not filed until December 20, 1971, well after the fore-going events at Sharonville. The Company's alleged antiun-ion motivation at Sharonville in putting the lockout intoeffect had been, of course, completely defeasible if theUnion had chosen to accept the Company's contract pro-posals. This, presumably, would have deprived the Compa-ny of the opportunity to later tell the Clinton employees oremployees at other plants that the Sharonville employeeshad been locked out as a consequence of their union affilia-tion and activity. Moreover, although the theory is that thelockout was conceived and later activated from a desire tochill unionism at Clinton or elsewhere, the evidence, in myopinion, shows that the Company at Sharonville was highlydesirous that the Union would agree to the contract propos-als at Sharonville rather than to choose the lockout alterna-tive.And agreement at Sharonville would havemeant anintact union at Sharonville, with a union-shop contract con-taining a 5.5-percent wage increase and other improve-ments.This result would be a poor weapon for theCompany for the chilling of unionism at Clinton and would,of course, have also deprived it of its alleged illegally moti-vated lockout weapon as a tool for chilling unionism atother plants.Further, the Clinton management letter to the Clintonemployees and the excerpt of the Sharonville letter that theClinton letter quoted, both described the Sharonville situa-tion as a "work stoppage" and there was no mention of alockout. To employees at Clinton, Iowa, and to anyone notfamiliar with the actual facts at Sharonville, the term "workstoppage" would ordinarily be interpretedasmeaning a27 The Union lost the Clinton election 93 to 86 The Union filed objectionsto the election.A hearing on the objections was directed by the Board butthe hearing was not held because the Union withdrew its objections"GC brstrike. If the lockout was conceived and intended as a potentweapon to chill unionism at any plants such as Clinton, itis not easy to understand why the Sharonville situation wasdescribed in the Clinton letter as a work stoppage and notas a lockout or as a lockout initially. Indeed, far from believ-ing that the Sharonville lockout situation would convey theintent and effect of chilling unionism, the Union evidentlybelieved that the full Sharonville facts would, if madeknown to the Clinton employees, have no such effect andwould presumably not be detrimental to the Clinton unionmovement. This for the reason that on January 18 theUnion informed the Clinton employees that on that eveningKunz would be in Clinton to give them the facts and answerany questions about Sharonville. Quite apparently thismeant,inter alia,that it would be the Union, through Kunz,that would reveal that at Sharonville there had been a lock-out and this, far from chilling the Union, had been followedby a current union strike.29The Clinton letter, in my opinion, shows that the Compa-ny was opposed to the union organization of its Clintonplant and was urging those employees to vote against theUnion in the election. The arguments used were the assert-edly existing good conditions of employment at Clinton andthe disadvantages of union representation, such as duesother fees and "strike possibilities" such as at Sharonvillewhere the "work stoppage" and "labor dispute" had result-ed in lost wages.Ido not find that the Clinton letter matter furnishespersuasive or convincing evidence that the earlier Sharon-ville lockout was illegally motivated or that the letter fur-nishes a reasonable basis for drawing such an inference.ConclusionsEvidence as to the reason or reasons for the lockout is tobe found in the record and, like other evidence, is to beevaluated by the trier of fact. I have rejected the Clintonletteraspect,above,aspersuasiveevidenceof theCompany's antiunion motivation in the Clinton lockout.Other evidence on the reasons for the lockout is to be foundin testimony by Kunz and Hoese as to remarks by McIverduring negotiations and in testimony by McIver and Ingra-ham, vice president and director of production, groceryproducts.As I view the evidence, the parties were deadlocked onthe matter of wages. The Company was firm on its wageoffer and had determined that it would go no higher. Thisposition was based on two factors. One, the belief that the5.5-percent increase was a maximum limit under the PayBoard guidelines; and, second, the Company's unwilling-ness to agree on a contingent or any other basis to an29One of the Union's objections to the Clinton election was that theClinton letter to employees had "misrepresented the fact that employees atthe Company's Cincinnati [Sharonville] plant have been on strike since De-cember 3, 1971, when, in fact, employees were locked out and did not strikeuntil January 3, 1972 " We have therefore the strange situation of the Compa-ny that allegedly conceived and intended the lockout as a weapon to chillunionism at other plants, including Clinton, not only not saying or intimatingthat a lockout had been used but allegedly concealing or misrepresenting thefact at Clinton, where the first opportunity presented itself for warningemployees that if they voted for a union they might be subject to a lockoutas had happened at Sharonville RALSTON PURINA COMPANYincrease of the size that would bring the Sharonville ratesto equality or close to equality with the Battle Creek rates.The Union was equally firm that steps were possible to alterthe alleged immutability of the guidelines and that,on evena contingent basis, it found 8 percent totally unacceptable.The lowest offer communicated to the Company by theUnion on a contingent basis was a 50-cent wage increaseeach year which wouldtotal $1 in the lifeof the contract.This figure bore the unmistakable overtones of the Union'slong held and often expressed demand for closing the wagegap with the Battle Creek plant. Although there were asubstantial number of other union contract demands onwhich the parties were apart and, although the union saidthat it believed that the parties were capable of makingmovement or progress,the Union never indicated,as late asDecember 3, that even total resolution of all items(a diffi-cult prospect)would alter theUnion'swage position.30The Company, in my opinion, correctly viewed the con-tract negotiations as deadlocked on the wage issue and thatthis situation foreclosed the consummation of a contract.31Ibelieve that the Company desired to reach a contractagreement with the Union as soon as possible and thussettle,asmuch as a contract can settle,itsmanagement-union program for the next 2 years. The deadlock or im-passe on the wage issue which was the crux of the differencebetween the parties could only be solved by the Companyoffering more and the Union accepting less than their re-spective proposals, probably both, but possibly either. TheCompany, as far as the record shows, knew or had de-termined that its wage offer was final and as far as was30CfPool Manufacturing Company,70 NLRB 540, 549, 339 U S 577,where it was said-.one of the reasonablemethods bywhich such anagreement might have beenreached lay in the possibilitythat either therespondentor the Unionmight retreatfrom its seeminglyinflexible positionon the wage issue because of concessions given or takenon items otherthan wages..Indeed, thepossibility thatsuch negotiations might resultin the Unionrelaxing its demands on the wage increase was presentedsquarelybyBiggerstaffwho said, 'Mr Trau,ifwe got a goodcontractout of you, you might be surprised at what we would tell you about thewages ' ""In the previous meetingsMiller [Umonl hadindicated awilling-ness to modifyhis wage demandifRyan [Employer] would makesome offerabove $1 required bylaw," Held, that Ryan's refusal to meet withthe Union"in view of Ryan's admissionof the possibilityof agreementbeing reachedon a rate above the $1 offered" was a refusal to bargain since "there is notelling to what extent theUnion and/or theRespondent might have beenwilling to modifytheir positionon wages" Chambers ManufacturingCorporation,124 NLRB 721, enfd. 278 F 2d 715 (C A 5, 1960) InSharonHats, Incorporated,127 NLRB 947, 956, enfd 289 F 2d 628 (C A 5, 1961),the Decisionobserved,inter aha,that "As to the moneyitems, the Union'swithdrawal of one item"and its letter that "implied a willingness to makefurther concessions.in return forcompany concessions on wages, holi-daysor concessions in its economicdemandsin returnfor companyconcessions on other issues.."warranted a finding thatthe Company hadrefused to bargain in failing to meetfurther withthe UnionThe abovethree caseshave been cited in the Union's brief in support ofits contention that there was no impasse. In my opinionthe facts in the citedcases are distinguishablefrom thosein the instant case.In the latter neitherparty indicateda willingness to play in the same ball park on the wage issueregardlessof the possibilityof agreement on some other items.The Companydid not indicateany possibilityof change in its firm wage offer and the Unionconsistently rejected such an offer Other than its rejected 50-cent offer whichwas far apartfrom the Company's offer, the Union never indicated a willing-ness to accept anything approximatingthe Company's "final offer." TheUnion's reference to movement in negotiations gave no indication that it wasproposing or would propose anything new on the wage issue.3This statement and what follows is the result of my appraisal of theevidence in the record375discernible the Union was equally firm that the Company'swage offer was not one that it would accept. Further, theparties were not only apart on the wageissuebut they wereso farapart that the prospect of agreement without the useof a catalyst was negligible. Since the old contract had ex-pired on November 13, 1971, and in view of the impasseaforedescribed, it was reasonably apparent that the normaland predictable catalyst in the situation described would bea strike by the Union.There was no way for the Company to determine whena strike would occur. The strike could be a wildcat and sucha strike by its nature was an unpredictable factor. The strikecould be an authorized strike in accordance with unionrules.Obviously a sudden strike would be more damagingthan a strike with reasonable notice. This plant, however, inmy opinion, was not as vulnerable as are plants in someindustriesto sudden strikes or strikes on relatively shortnotice. I do not believe that the Company considered thatby early December a strike was imminent in the sense thatitwas about to occur immediately. The Company did notknow when a strike would occur. But, in my opinion, theCompany believed that a strike was imminent in the sensethat the real likelihood of a strike was overhanging theimpasse on the wage issue. It is my opinion that when theCompany, on December 2-3, made its wage proposal andcoupled it with the statement that if the offer was not ac-cepted on December 4, the employees would be locked outon Monday, December 6, there were four possibilities thatit could and did most reasonably expect: (1) the Union atitsDecember 4 meeting would accept the Company's wageproposal; (2) the Union would decide to recede from itsprior and current wage demands and offer a counterpropo-sal; (3) the Union would reject the Company's wage offerand vote to strike; and (4) the Union would reject theCompany's offer and see if the Company would actuallyplace in effect the lockout and, if the Company did lockout,the Union was prepared to undergo a lockout.The optimum result, from the Company's standpoint, was(1) above, firmness of the Company's wage position and itsexpressed views about the wage guidelines and its positionon contingent wage amounts. A union counterproposal,therefore,unlessitwas almost in line with the Company'soffer would not be acceptable and it was unlikely, from allpast indications, that such a counterproposal would beforthcoming. Absent (1) above, which would have mootedall other possibilities, the most realistic prospects were (3)and (4), a strike or a lockout.Both a strike and a lockout involve economic pressureapplied by an employer against a union and aunion againstthe employer. The effectiveness of the respective actions willgenerally vary according to the circumstances in the partic-ular strike or lockout. In the instant lockout conducted bythe Company, the Union and the employees were subjectedto the economic pressure of loss of wages. They would havebeen subject to the same pressure in the event of a strike.As to the Company, it was subjected by the lockout to theeconomic pressure of having its plant production materiallyand adversely affected. This was because it chose to hire nooutside replacements but undertook to produce only two ofitsnormalsix products. Obviously, if 46 supervisors andoffice people that the Company used during the lockout 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould operate the plant as efficiently and profitably as 250employees, the Company would never have determined that250 was the normal and necessary complement and theplant would have had a normal complement of about 50 orslightlymore. The 46 supervisors and office people couldnot produce what 250 regular employees normally pro-duced. They could not do it in the short run and certainlynot over any extended period of time. The Company knewthis, the Union knew this, and the employees knew it. Thelockout, therefore, resulted in actual and in known econom-ic pressureagainst the Company. The same type of econom-icpressure would have been incurred by the Companyduring a strike. In fact, during an economic strike the Com-pany might have incurred less economic pressure than itincurred by the type of lockout it conducted. In a strike, theCompany could legally hire permanent replacements for thestrikers. If it hired enough competent replacements, its pro-duction might be only minimally affected; moverover, if itentertained any antiunion motivation, permanent replace-ment of the strikers might have been an effective means ofdestroying the Union's strength, or even the process of hir-ing permanent replacements during the strike is an addedpressure against the strikers since in addition to loss ofwages theyenvisagethe prospect of loss of their jobs tonewly hired replacements. No such pressure was presentduring the instant lockout since no replacements were hired,temporarily or permanently.Since the Company had concluded that in view of thestatus of the contract negotiations only economic combat,i.e.,a strike or a lockout, would serve as the necessarycatalyst for agreement, the question is why did it choose thelockout.Why did it not await a strike. The Union had notvoted to strike on December 4 but the Company believedthat the Union would strike, absent acceptance of theCompany's wage proposal, and in view of the Company'sfirm adherence to its wage position. Further, it was believedthat the Union would strike at a time suitable to the Unionand, if possible, least suitable to the Company. The Compa-ny, as I view the evidence, chose the lockout for economicand businessreasonsand with the hope that it would resultin a contractual agreement as proposed by the Company.32By choosing the lockout, the Company selected the timeof economic confrontation with the Union rather than leavethe choice of time to the Union in a strike. Although, bychoosing the lockout, the Company, in effect, relinquishedthe right to permanently replace the locked-out employeesduring the lockout (a right it would have had in a strike),it, in allother respects but one, the timing, brought intobeing the same economic combat that would have charac-terized a strike; i.e., the employees were affected by loss ofwages and the Company was affected by decreased produc-tion. As in a strike, the Company, in the lockout, could anddid carry on some production with its supervisors and office32Imakeno judgment on the merits of what the Company offered or ofwhatthe Union wanted in a contract There were no doubt facts and argu-ments to support the respective positions But, in my opinion, the contractproposed by the Company was not a union-busting contract and it will notsupport an inference of basic antiunion motivation in that the Company wasendeavoring to compel acceptance of a contract that inevitably would under-minethe Union's status as bargaining agent and destroy its viability as aunion in the plantpeople.The Company believed that the timing afforded by thelock-out would exert greater pressurewage-wiseon the em-ployees than would, for instance, a strike called after theholidays.The lockout encompassed the holiday periodwhen, in the Company's view, the loss of wages would havegreater impact,particularly since the employees wuld, dur-ing this period, have received four paid holidays,absent alockout. F3 Also, the Sharonville plant in December had anoversupply of Dog Chow on hand due to prior high produc-tion and lowersalesthan contemplated. Dollar-wise in per-centage of business,dry pet foods are the Company's, or atleast the Grocery Products Division's, largest item.The DogChow is subject to spoilage and deterioration if not movedinto the market within certain periods of time. The Compa-ny believed that during the lockout it could use up the DogChow on hand and could thereby keep its customers sup-plied although it would not be producing the product atSharonville during the lockout. Although it is apparent thatthe Company could use up this supply of Dog Chow thatwas on hand during a lockout, it could only do this aseffectively and as economically during a strike if the latterhad occurred early in December. The dog food surplus,because of the spoilage factor, would not have been onhand, if the strike took place at a later date and there wasno wayto determinewhen a strike would occur. Also, Janu-ary-February were the best months for Dog Chowsales andspring andsummer werebest for the cereals. For the Com-pany,a resolutionof the contractissuebefore January wasdesireable. Hopefully, from the Company's standpoint, thelockout would pressure the employees and the Union toreach contractagreementwith the Company within a shorttime afterthe lockout went into effect.The business and economic considerations regarding thedecision to carry on limited production during the lockoutby using supervisors and office people to produce SugarChex and Freakies are not reasons, in my opinion, why theCompany decided upon a lockout. This for the reason thatthe same limited production could have been carried onduringa strike. The Company's explanation, previously de-scribed, regarding the economic status of Sugar Chex andFreakies is an explanation of why the Company had decid-ed to carry on limited production with its own supervisorsand office people during the lockout. If,arguendo,the bur-den of proofisonthe Respondent to prove that it had asubstantial businessreason for carrying on production withtemporary replacements during a lockout, then Respon-dent, in my opinion, has met that burden even though Re-spondent did not use temporary outside replacements. If, asis customaryin an 8(a)(3) case, the General Counsel has theburden of proving that the lockout and the carrying on ofproduction during the lockout were motivated by antiunionconsiderations, then this burden, in my opinion, has notbeen sustained.As to subsequent events following the inception of thelockout, I find nothing in them at variance with the conclu-33 It is not unreasonable to assume that, if the employees and the Unionwere going to strike, the very factors considered by the Company in engagingin a lockout when it did would have been factors that would have led theemployees and the Union to choose sometime after the holiday period forany strike RALSTON PURINA COMPANY377sions reached as to the motivation of the lockout or as tothe intended effect thereof. Thus, it is fairly apparent thatthe intended economic pressure of the lockout was havinglittle effect in attaining the Company's goal of achievingunion agreement on a contract along the basic lines of theCompany's previously offered proposal. The Union hadmade no attempt during the lockout to initiate the resump-tion of negotiations or to offer a new contract proposal orto accept the proposal last offered by the Company. Fur-ther, apparently the Company had not contemplated thatthe employees would qualify or ultimately qualify for unem-ployment payments from the State during the lockout.When it became reasonably clear that unemployment pay-ments would be or were being paid, the economic pressureof the lockout was obviously diminished. The Companyannounced to the Union, at the end of December 1971, thatitwas terminating the lockout and it reinstated its contractproposals with some improvements, including an 8.5-per-cent contingent wage increase instead of the previous 8percent. The Union rejected the offer, voted to strike, andstruck until the latter part of February 1972.There is no dearth of decisions on the matter of lockouts,with and without attempts of the employer to operate dur-ing the lockout.34 I find it unnecessary to quote from oranalyze further what has been said and held in these deci-sions.In theInland Truckingcase, above, the company hiredand used employees from the outside as temporary replace-ments. If enough such replacements are hired and they pos-sess or attain a reasonable level of competence, the employ-er is in a strong position and may incur no, or little,economic pressure on its operations. Correspondingly, thepressure and effect on the locked-out employees is materi-ally increased. It is unnecessary to speculate whether, insuch a situation, the locked-out employees may have theadded pressure of fearing, whether rightly or not, that, withthe lapse of time, the temporary replacements might becomepermanent and that the answer of how long is temporarycould be illusive.35 The instant case, involves the use of 46company supervisors and office people who neither at-tempted to nor could they perform the work of 250 regularproduction and maintenance employees. The limited pro-duction of which such replacements were capable, and towhich they were confined, obviously subjected the Compa-ny to the same basic economic pressures as they wouldundergo in a strike. The employees also incurred only thesame pressure normally present in a strike, i.e., loss of wag-es, and, unlike a strike, they were, in effect, insured againstbeing permanently replaced or even temporarily replacedby outside employees.It is found that the complaint of an 8(a)(1) and (3) viola-tion of the Act had not been sustained. I find neither actualillegal discriminatory motivation or intent nor any inherentor per se illegal discrimination or interference by reason ofthe Company's conduct.36ORDER34 AmericanShipBuilding Co. v N L R.B,380 U S 300 (1965),N L R BvBrown et al,380 U.S. 278 (1965),OttawaSilicaCompany,197 NLRB 449,Inland Trucking Co and Wesley Meilahn Co-partners d/b/aOshkoshReady-Mix Co v. N.L.R.B.,440 F.2d 562 (C.A. 7, 1971), cert denied 404 U.S 858(1971);Inter Collegiate Press,199 NLRB No 35, and such cases asN L R Bv. Erie Resistor Corp,373 U.S. 221 (1963);Radio Officers'Union vN L R B,347 U S 17 (1954);N.L. R. B. v Great Dane Trailers,Inc, 388 U.S 26 (1967),N.L.R B, v Insurance Agents' International Union, AFL-CIO,361 U S. 477(1960);N L R B v. Mackay Radio & Telegraph Co,304 U.S. 333 (1938)It is hereby ordered that the complaint be dismissed.35CfOttawa Silica Company,above, where it was held that the employerdid not violate Sec 8(a)(1) and (3) by a lockout and continuing its operationswith temporary replacements consisting of supervisors and sales personnel.36 The complaint allegation that the Union strike was an unfair laborpractice strike is conceded by the General Counsel to be essentially mootsince all the strikers were reinstated after the strike In any event, I do notconsider the strike to have been an unfair labor practice strike